COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


GILBERT C. MARTIN COMPANY, INC. AND
 WCAMC CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION                                   MEMORANDUM OPINION *
                                                                   PER CURIAM
v.     Record No. 1596-09-2                                      DECEMBER 15, 2009

LOUIS CAMERON PHILLINGANE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lorraine B. D’Angelo; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellants.

                 (Andrew J. Reinhardt; Kerns, Kastenbaum & Reinhardt, on brief),
                 for appellee.


       Gilbert C. Martin Company, Inc., and its insurer appeal a decision of the Workers’

Compensation Commission finding that (1) claimant’s non-compensable injury was a

compensable consequence of his earlier work-related injury; (2) ongoing temporary total

disability benefits were appropriate following claimant’s re-injury; and (3) claimant had no duty

to market his residual work capacity from July 28-August 7, 2008. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Phillingane v. Gilbert C.

Martin Co., VWC File No. 235-90-58 (June 23, 2009). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                         -2-